Exhibit 10.30

SELECT COMFORT CORPORATION
Summary of Non-Employee Director Compensation


February 2016


Annual Cash Retainer. Each of our non-employee directors receives an annual cash
retainer of $75,000. The Chairs of each of the Committees of the Board receive
additional compensation of $10,000 per year. The non-executive Chairman of the
Board receives an additional retainer of $100,000 per year.
Meeting Fees. Each non-employee director (other than the non-executive Chairman
of the Board) receives meeting fees for Board and Committee meetings attended
beyond the normal number of regular or typical meetings for the Board and each
Committee in a fiscal year, including: (i) Board meeting fees of $1,000 per
in-person meeting and $500 per telephonic meeting after a minimum of four Board
meetings for the fiscal year, and (ii) Committee meeting fees of $750 per
in-person Committee meeting and $500 per telephonic Committee meeting after a
minimum of eight Audit Committee meetings and after a minimum of four meetings
of each other Committee for the fiscal year.
Equity Compensation. Coincident with the annual meeting of shareholders,
non-employee directors are eligible to receive equity compensation in amounts
determined by the Management Development and Compensation Committee, of which
generally three-quarters would be paid in the form of restricted stock and
one-quarter in stock options, based on Black-Scholes valuation, with the grants
to vest on the earlier of one year from the date of grant or the date of the
next annual meeting at which directors are elected to the Board, so long as the
director continues to serve on our Board of Directors. All options granted to
directors have an exercise price equal to the fair market value of our common
stock on the date of grant and remain exercisable for a period of up to 10
years, subject to continuous service on our Board of Directors.
Reimbursement of Expenses. All of our directors are reimbursed for travel
expenses for attending meetings of our Board or any Board committee and for
attending approved director continuing education programs.
No Director Compensation for Employee Directors. Any director who is also an
employee of our company does not receive additional compensation for service as
a director.




